DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10162939. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.

Pertaining to claim 21, the cited patent claims a computer-implemented method of identifying and modeling effects of unresolved vessels in image-based patient-specific hemodynamic models, the method comprising: 
receiving, in an electronic storage medium, one or more patient-specific anatomical models representing at least a vessel of a patient; Claim 1
determining, using a processor, at least one unbranched or unmodeled segments of the one or more patient-specific anatomical models; Claim 1
calculating, using the processor, at least one of a length or a diameter of the at least one unbranched or unmodeled segments; Claim 4
receiving, in the electronic storage medium, a reference value of a length-to- diameter ratio of a vessel corresponding to a region of the body represented by the one or more patient-specific anatomical models; Claim 5
comparing, by the processor, the calculated length or diameter of the at least one unbranched or unmodeled segments to the reference vessel; and Claim 5
determining, using the processor, a number of unbranched or unmodeled segments in each of the at least one patient-specific anatomical model based on the comparison. Claim 5

Pertaining to claims 28 and 35, the cited patent claims system for identifying and modeling effects of unresolved vessels in image-based patient-specific hemodynamic models, the system comprising: Claim 14 and Claim 20
at least one data storage device storing instructions for identifying and modeling the effects of unresolved vessels in image-based patient-specific hemodynamic models; and Claim 14
at least one processor configured to execute the instructions to perform operations comprising: 
receiving one or more patient-specific anatomical models representing at least a vessel of a patient; Claim 14
determining at least one unbranched or unmodeled segments of the one or more patient-specific anatomical models; Claim 14
calculating at least one of a length or a diameter of the at least one unbranched or unmodeled segments; Claim 16
receiving a reference value of a length-to-diameter ratio of a vessel corresponding to a region of the body represented by the one or more patient- specific anatomical models; Claim 17
comparing the calculated length or diameter of the at least one unbranched or unmodeled segments to the reference vessel; and 
determining a number of unbranched or unmodeled segments in each of the at least one patient-specific anatomical model based on the comparison. Claim 14

Allowable Subject Matter
Claims, 22-27, 29-34, and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817                                                                                                                                                                                         4/13/22